Citation Nr: 0218613	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  98-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a neurological 
disability of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
testified before the undersigned at a July 2002 Board 
hearing.  

The record of that hearing indicates that at that time, the 
appellant revoked a power of attorney in favor of his 
representative, and stated that he desired to proceed with 
his appeal acting as his own representative.  The appellant 
has also reduced such expression to writing, and has made no 
further statement regarding obtaining representation.  The 
Board thus concludes that no issue remains relative to the 
appellant's representation.


FINDINGS OF FACT

1. The appellant was treated in service for a right knee 
disorder; has demonstrated continuity of symptoms such 
service; and has been diagnosed to have numerous right 
knee disorders.  

2. Although the appellant complained in service of right hand 
numbness, no present disability is shown. 


CONCLUSIONS OF LAW

1. A right knee disorder was incurred in service.  38 U.S.C.A 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303 (2002).

2. A neurological disability of the right hand was not 
incurred in service.  38 U.S.C.A § 1131 (West 1991); 38 
C.F.R. §§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he sustained a right knee 
disorder and a neurological disability during the course of 
his military service.

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002). 

In this decision, the Board is granting the appeal with 
regard to the right knee disorder.  Accordingly because 
further development of this claim under the VCAA or 
previously existing law would not avail the appellant, the 
Board has scrutinized the record with regard to the 
appellant's right-hand neurological disability claim, and is 
of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original 
rating decision dated in February 1998, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in September 1998 as well as in an Hearing 
Officer Decision/Supplemental Statement of the Case dated in 
November 1999.  Additionally, the appellant was advised of 
the specific requirements to establish service connection 
for a right hand disorder during the course of a hearing at 
the RO in January 1999 and during the Board hearing in July 
2002.  In particular, upon the latter occasion, the 
appellant was informed that it was his responsibility to 
proffer evidence of a current disability - the specific 
deficiency of which is the basis for the claim's present 
denial.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records dated from April 1997 to October 1999, as alluded to 
by the appellant as supportive of his claim.  VA has also 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.§ 5103A (d).  The record 
indicates that a series of VA medical examinations were 
conducted in November 1998, and that electrodiagnostic 
testing was conducted in March 1999.

Given the extensive development undertaken by the both the 
RO and the Board; the fact that the appellant has pointed to 
no other evidence which has not been obtained; and the 
disposition favorable in part to the appellant, the Board 
finds that the record is ready for appellate review.  







The Merits of the Appeal

Service Connection for a Right Knee Disorder:

The appellant's service medical records indicate that he 
complained of, and was treated for various right knee 
symptoms on several occasions in April 1994, March 1996, and 
February 1997.  Subsequent to the initial treatment, several 
notations appear indicating that the appellant's knee pain 
was "insidious," as well as "off and on," and that as late 
as February 1997, the appellant "still" had knee pain.

The appellant's service entrance examination is dated in 
March 1991.  However, it bears several notations dated in 
February 1997 indicating that the appellant was then unable 
to perform a squat because of right knee pain, and that a 
physician had recommended the appellant to have a right knee 
arthroscopy for a possible right meniscal tear.  The 
physician's handwriting of the February 1997 notations on 
this document appears to be identical to the handwritten 
script of the February 1997 "Report of Medical Examination," 
which also reflects the foregoing data relative to the 
appellant's right knee.  With this, the Board concludes that 
the appellant is noted to have had a right knee disorder 
which did not preexist his military service and which 
service department medical examiners noted upon his 
discharge.

Although the appellant underwent a general VA examination in 
November 1998 which found that his claimed residuals were 
not substantiated by physical examination, an orthopedic 
examiner suspected that the appellant had an internal 
derangement of the right knee.  It is to be noted that the 
former examiner specifically reported that he did not then 
have for review the appellant's VA claims folder.  In this 
regard, the examination appears to have been incomplete as 
it did not account for critical clinical evidence that was 
then of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995).



The appellant has testified to a continuing right knee 
disability occurring during and subsequent to his military 
service.  In a July 2002 letter, Paul D. Dlugie, M.D., 
reported that he was treating the appellant for a tear of 
the right medical meniscus, as well as possible dislocation 
of right meniscal cartilage, right knee arthritis, and 
chronic femoral epicondylitis.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b). The requisite 
link between current disability and injury or disease 
incurred or aggravated in service may be established, in the 
absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to 
the present. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

Here, the record indicates that the appellant was treated in 
service for a right knee disorder; he has had continuous 
symptoms since that time; and he has been diagnosed to have 
a present right knee disability.  A grant of service 
connection is plainly warranted.

The appeal is therefore allowed.


Service connection for a neurological disability of the 
right hand:

As noted, a requisite element for a grant of service 
connection is that the claimant must had a disability.  It 
is well settled in this regard that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Prinicipi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

The appellant is not shown to have a present neurological 
disability of the right hand, and the appeal will be denied 
on this basis.  

The appellant's service medical records include a February 
12, 1997 notation that he had complained of numbness and a 
tingling sensation of his right hand, in addition to other 
symptoms not germane to this inquiry.  As noted above, the 
appellant's separation physical examination is dated 
February 25, 1997.  The clinical evaluation then reported 
reflects that the appellant's neurological system was 
normal, and there is otherwise no report of neurological 
complaint, symptom or sign pertaining to the right hand.  

As noted, the appellant underwent a VA examination in 
November 1998.  He reported that he experienced a "pins and 
needles" sensation in the small finger and the ring finger 
of the right hand.  However, he denied weakness, 
fatigability or incoordination - a report reiterated in the 
July 2002 Board hearing.  In February 1999, the appellant 
underwent a further VA examination at which he reiterated 
his complaint.  However, upon electromyographic testing the 
following month, no disorder was noted and the impression 
was that of a "normal electrical exam[ination]."

As a general matter, a symptom without diagnosis does not 
constitute a current disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); See Hickson v. West, 12 Vet. 
App. 247 (1999).  

In sum, the Board does not doubt the good faith of the 
veteran in pursuing his claim for a disability of the right 
hand.  The current record, however, simply does not support 
his beliefs with clinical evidence adequate to establish the 
presence of a disability and the current appeal must be 
denied.  He is, of course, free to apply to reopen his claim 
for service connection in the future with new and material 
evidence.  Such evidence must, at a minimum, include 
competent medical evidence demonstrating the current 
existence of a disability of the right hand and indicating a 
link between that current disability and an injury or 
disease incurred or aggravated by service.  The undersigned 
regrets the delay in processing this matter due to the 
handling of the additional evidence by the Board.  As the 
veteran will appreciate, once the additional evidence was 
received by the undersigned, the claim was expeditiously 
handled.



ORDER

Service connection for a right knee disorder is granted, 
subject to the statutes and regulations governing the 
payment of monetary awards.

Service connection for a neurological disorder of the right 
hand is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

